Citation Nr: 0120865	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  98-01 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1921 to July 
1925, and from April 1926 to December 1945.  He died in 
November 1955, and the appellant is his surviving spouse.

Service connection was previously denied for the cause of the 
veteran's death by rating decisions issued in September, 
October, and November 1956.  The appellant was informed of 
these decisions, and did not appeal.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which found that new and material evidence had not 
been presented.

The record reflects that the appellant initially requested a 
personal hearing before a Member of the Board in conjunction 
with her appeal.  She subsequently provided testimony at a 
personal hearing before personnel at the RO in October 1998, 
a transcript of which is of record.  At this hearing, she 
indicated that this hearing satisfied her hearing request, 
and that she wanted her case to go to the Board rather than 
wait for an additional hearing.  

This case was previously before the Board in July 1999, at 
which time the Board found that new and material evidence had 
not been presented to reopen the claim of service connection 
for the cause of the veteran's death.  Accordingly, the 
benefit sought on appeal was denied.  Thereafter, the 
appellant appealed the Board's July 1999 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By a November 2000 Order, the Court, pursuant to a Joint 
Motion for Remand, vacated the Board's decision.


FINDINGS OF FACT

1.  Service connection was previously denied for the cause of 
the veteran's death by rating decisions issued in September, 
October, and November 1956.  The appellant was informed of 
these decisions, and did not appeal.

2.  The additional evidence submitted to reopen the 
appellant's claim of service connection for the cause of the 
veteran's death bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The November 1956 rating decision denying service 
connection for the cause of the veteran's death is final.  
Veterans Regulation No. 2 (a), pt. II, par. III; VA 
Regulation 1008; effective January 25, 1936 to December 31, 
1957 (38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(2000)).

2.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. § 
3.312(b).  In the case of contributory cause of death, it 
must be shown that a service-connected disability contributed 
substantially or materially to cause death.  38 C.F.R. 
§ 3.312(c)(1).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has indicated that evidence may be 
considered new and material if it contributes "to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) [to be codified 
as amended at 38 U.S.C. § 5107(a)].

The veteran's representative has contended that this case 
should be remanded for the RO to consider the applicability 
of the VCAA in the first instance.  However, the Board 
observes that the VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  See Barnett 
v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  It is specifically 
noted that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See VCAA [to be 
codified at 38 U.S.C. § 5103A(f)].   

The Board also notes that the appellant was advised of the 
standard for new and material evidence under 38 C.F.R. 
§ 3.156(a), and that she has not indicated the existence of 
any pertinent evidence that is not on file.  Thus, any duty 
to notify regarding the new and material evidence claim has 
been fulfilled.


Background.  Service connection was previously denied for the 
cause of the veteran's death by rating decisions issued in 
September, October, and November 1956.  The appellant was 
informed of these decisions, and did not appeal.

The evidence on file at the time of the last prior denial in 
November 1956 includes the following:

1)  The veteran's service medical records.  Among other 
things, records dated in June 1944 reflect that the veteran 
was brought to the dispensary comatose.  The only history 
available was that he fell from his chair while eating.  
These records also include a diagnosis of "DU (CEREBRAL 
HEMORRHAGE)," but this was subsequently changed to no 
disease (medical observation).  Records from June 1945 
reflect that the veteran was diagnosed with a history of 
syphilis (3 different chancres) and had a positive Romberg 
test.  Additionally, an August 1945 Report of Medical Survey 
noting the veteran was found to have cerebro-spinal syphilis 
of an undifferentiated type, diagnosis which was made on the 
clinical data and which was deemed to have been acquired in 
the line of duty.  Consequently, the veteran was found unfit 
for service and discharged from active duty.  Records from 
October 1945 note treatment for complaints of epigastric 
pain, vomiting, and diarrhea.  During this period, records 
noted that he was surveyed because of a stroke 16 months 
earlier, and that in June 1944 he had had what was probably a 
cerebral hemorrhage.  It was noted that he had had a couple 
of dizzy spells before this time.  His problems were 
ultimately attributes to gastro-enteritis.

2)  The veteran's death certificate, which reflects that he 
died in November 1955 of "acute alcoholism" with an 
approximate time interval between onset and death of 5 years.

3)  A July 1955 report of VA hospitalization which reflects 
that the veteran's chief complaint was a headache on the 
right side of his face of three weeks duration.  He 
ultimately developed what appeared to be a sudden attack of 
an epileptiform seizure, with some weakness of the left arm 
and leg.  Additionally, it was noted that the veteran gave a 
vague history of being hospitalized for three days in 1943, 
while on active duty, because of an episode of syncope, and 
that a diagnosis of cerebral hemorrhage was made.  However, 
it was stated that his past history was extremely unreliable.  
Examination in the hospital was essentially negative, EEG was 
compatible with interseizure epilepsy, spinal fluid 
examination was negative.  It was noted that the veteran was 
dissatisfied with hospitalization, and left AWOL.

4)  A September 1956 private medical statement from E. J. B., 
M.D, the physician who signed the veteran's death 
certificate.  Dr. B. reported that he treated the veteran 
from 1953 until his death in November 1955.  However, the 
physician noted that he was out of town in November 1955, and 
did not see the mode of the veteran's demise.  Dr. B. stated 
that the veteran was a chronic and periodic alcoholic, and 
had been under the influence of alcohol most of the time from 
May or June of 1955.  Further, the veteran had noticeably 
deteriorated during this time, which required hospitalization 
to sober up and acquire nourishment intravenously.  In August 
1955, the veteran developed severe headaches, and had been 
hospitalized in July 1955 because of a generalized convulsion 
seizure.  After he left the hospital, he improved somewhat 
and decreased his drinking, but did not stop.  It was noted 
that the appellant stated that the veteran had drank 
practically nothing in the 3 weeks prior to his death, and 
did not drink anything on the day of his death.  Moreover, 
the appellant reported that the veteran had had several 
convulsive seizures in the week prior to his death, and died 
in his sleep.  Dr. B. asserted that there was good evidence 
to indicate that the veteran's death was due to an 
intracerebral lesion, and that more reliable evidence 
concerning the veteran's terminal ethanol consumption would 
be of help.  Nevertheless, the physician stated that he had 
"this report" - presumably the July 1955 VA hospitalization 
report - then he would have signed the veteran's certificate 
as death due to an intracerebral lesion.

5)  Lay affidavits from RS, WB, and the appellant, dated in 
November 1956.  All of these individuals asserted that they 
were present at the time of the veteran's death, that he had 
not been drinking on the day of his death, and that no doctor 
was present at the time of his death.  Further, they all 
noted that the veteran had been complaining of headaches 
prior to his death.  The appellant also stated that the 
veteran last saw a doctor in October 1955 because of 
headaches and hurting under the left shoulder blade, that the 
veteran went to bed with a headache and died.  She asserted 
that the veteran's death was due to some condition causing 
the headaches.

The September 1956 rating decision denied the appellant's 
claim of service connection for the cause of the veteran's 
death on the grounds that his death due to acute alcoholism 
in civilian life ten years after his separation from service 
was not related to his service or to any of the disorders for 
which he was diagnosed or treated during his service.  This 
denial was confirmed by the rating decisions dated in October 
and November 1956.  

Since the November 1956 final adjudication, the additional 
evidence in the file which is related to this issue includes 
an October 1998 VA Report of Contact with the veteran's 
representative.  The representative indicated that he had 
contacted the Medical Examiner's Office and had talked to Dr. 
W-J. regarding the veteran's cause of death.  During their 
conversation, the physician reportedly stated that a 
diagnosis of acute alcoholism on a death certificate was 
inappropriate without supporting evidence such as a drug 
screen showing the blood alcohol ratio, or an autopsy finding 
diseased organs.  Additionally, Dr. W-J. noted that, if 
alcoholism was the cause of death, the death certificate 
should read "alcohol poisoning due to acute alcoholism" or 
"cirrhosis of the liver due to alcoholism."

Also added to the file are lay statements from NP, dated in 
December 1996, and from AM and GD, both of which were dated 
in January 1998.  The statement from NP was to the effect 
that the veteran informed her that he had headaches and a 
brain tumor shortly after service.  The statements from AM 
and GD were to the effect that the veteran was not an 
alcoholic prior to his death.

The record also includes a photograph of the veteran's 
tombstone which was submitted with the purpose of showing 
that the veteran served during World War I and II.

The record also contains various statements from the 
appellant and her representative, as well as the October 1998 
personal hearing testimony.  At this hearing, the appellant 
and her representative suggested that the cause of the 
veteran's death was neurosyphilis, which had its onset during 
active service.  In support of this suggestion, reference was 
made to the veteran's service medical records, as well as the 
Merck Manual regarding neurosyphilis.  Based upon these 
references, it was suggested that the veteran had the onset 
of neurosyphilis symptoms during service.  On questioning, 
the appellant testified that she had been married to the 
veteran for eight years at the time of his death, that she 
did not note him to be excessive in his alcohol use, and that 
she did not observe him use alcohol on the day of his death.  
She also described the veteran's manner on the day of his 
death, including the fact that he was lethargic, just wanted 
to lay around, and that he was experiencing headaches.  The 
appellant testified that no autopsy or other testing was ever 
performed on the veteran at the time of death.  Additionally, 
she testified that during their marriage she observed the 
veteran to have headaches, dizzy spells, could not see or 
balance himself, that he was irritable, had bad hygiene, 
memory loss, impaired judgment, and seizures/black outs.  
Further, the representative reiterated the information they 
had reportedly received from Dr. W.-J., as noted by the 
October 1998 Report of Contact.

In December 1998, a VA medical opinion was obtained regarding 
the appellant's contention that the veteran's death was due 
to neurosyphilis which was incurred during active service.  
The physician who promulgated this opinion noted that he had 
reviewed the medical records pertaining to the veteran, and 
summarized what he found to constitute the medical facts of 
this case.  Based on this review, the physician concluded 
that it was apparent that the veteran did not have 
neurosyphilis at the time of his death and that the claimed 
neurosyphilis had not caused or contributed to his death.  
Further, the physician stated that the veteran clearly had 
cutaneous syphilis which was treated with conventional 
antiluetic treatment, but that he had four cerebrospinal 
fluid examinations, all of which were negative for the 
presence of syphilitic serology.  Moreover, this physician 
noted that within four months of the veteran's death, he 
underwent a cerebrospinal fluid venereal disease research 
laboratory examination which yielded negative results.  
Lastly, the physician indicated that one could speculate as 
to the cause of the veteran's death, although he appeared to 
have some symptomatology related to alcoholism.  The 
physician concluded that it appeared that neurosyphilis was 
not present and did not contribute to the veteran's death.

In the July 1999 decision, the Board concluded that new and 
material evidence had not been presented to reopen the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  The Board stated, in part, 
that 

[e]ssentially what was missing at the 
time of the November 1956 rating 
decision, and what continues to be 
missing, is competent medical evidence 
indicating that the cause of the 
veteran's death was related to service.  
And, the additional evidence submitted, 
when considered alone or in conjunction 
with all of the evidence of record, is 
not so significant that it must be 
considered in order to fairly decide the 
merits of the appellant's claim.

The Joint Motion for Remand, focusing upon the above 
statement, asserted that the Board's decision apparently 
failed to consider the potential effect of the newly 
submitted evidence, as explained by the Federal Circuit in 
Hodge, supra.  It was noted that the Federal Circuit had 
observed that "[t]here is no indication that the test for 
materiality adopted by the Secretary was similarly intended 
to focus on whether the new evidence will affect the outcome 
of the rating decision."  Id. at 1363.  Further, the Federal 
Circuit continued to note that the regulatory history of 
38 C.F.R. § 3.16 "suggests that the purpose behind [new and 
material] definition was not to require the veteran to 
demonstrate that the new evidence would probably change the 
outcome of the claim; rather, it emphasizes the importance of 
a complete record for evaluation of a veteran's claim."  Id.  
The Motion concluded that since it was not clear that the 
Board did not employ a more stringent application of the new 
and material evidence standard than that which was required 
under Hodge, supra, and 38 C.F.R. § 3.156, a remand appeared 
to be the appropriate disposition.


Analysis.  In the instant case, the additional evidence 
includes the October 1998 Report of Contact, which contains a 
Report of Contact, which refers a physician reportedly 
stating that a diagnosis of acute alcoholism on the veteran's 
death certificate was inappropriate without supporting 
evidence; a December 1998 VA medical opinion, which addressed 
the appellant's contention that the veteran's cause of death 
was due to neurosyphilis which was incurred in service; and 
testimony from the appellant at her personal hearing relating 
to the actions of the veteran on the day of his death.  The 
Board finds that this evidence does tend to provide "a more 
complete picture" of the circumstances surrounding the 
veteran's death.  Accordingly, the Board concludes that this 
evidence bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  In short, new and 
material evidence has been presented to reopen the 
appellant's claim of service connection for the cause of the 
veteran's death pursuant to 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for the cause of 
the veteran's death, the claim is reopened; the appeal is 
granted to this extent only.


                                                         
REMAND

As the Board has reopened the appellant's claim for service 
connection for the cause of the veteran's death, the RO must 
adjudicate the claim on a de novo basis. The Board further 
notes that, as alluded to above, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA.  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines VA obligations with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date. VCAA, § 
7, subpart (a).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Although as discussed above the VCAA is of little or no 
relevance to a determination as to whether new and material 
evidence has been submitted, it applies to merits 
determinations.  Accordingly, the Board will analyze the 
record in light of the VCAA.

VCAA provides that the assistance provided by the Secretary 
shall include obtaining a medical opinion when such opinion 
is necessary to make a decision on the claim.  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill the statutory duty to assist.  See Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).  A VA opinion addressing the 
questions of the cause of the veteran's death and whether 
such was causally linked to service are warranted under the 
circumstances presented in this case.

Accordingly, the case is remanded for the following actions:

1.  The RO must review the veteran's 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should contact the appellant 
and obtain the names and addresses of all 
medical care providers who treated the 
veteran during or subsequent to service. 
After securing any necessary releases, 
the RO should obtain those records that 
have not previously been associated with 
the veteran's VA claims folder.  The RO 
should notify the appellant if identified 
records are unavailable.

3.  Thereafter, the RO should forward the 
claims file to a neurologist for the 
purpose of obtaining an opinion 
addressing the circumstances of the 
veteran's death.  The physician must 
review the relevant medical records, to 
include the death certificate; the 
service medical records dated in June 
1944, which reflect that the veteran was 
brought to a dispensary comatose after 
falling from his chair while eating, an 
initial impression of cerebral 
hemorrhage, and a final impression of 
"no disease"; the July 1955 VA hospital 
discharge summary; and the statement from 
E. J. B., M.D, the physician who signed 
the veteran's death certificate, who 
concluded that had he had the July 1955 
VA hospitalization report, he would have 
signed the veteran's certificate as death 
due to an intracerebral lesion.  
Following that review, to the extent 
possible, based on the medical records, 
the examiner should comment on the 
etiology of the veteran's death.  
Specifically, the physician must opine 
whether it is at least as likely as not 
that the veteran died of a cerebral 
hemorrhage and, if so, whether it is at 
least as likely as not that that the 
stroke was due to disease (i.e., 
cerebrovascular disease) that either 
began during service or was causally 
linked to symptoms or clinical findings 
reported during service.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  After any indicated 
corrective action has been completed, the 
RO should again review the record and re-
adjudicate the appellant's claim on a de 
novo basis.  If the benefit sought on 
appeal remains denied the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case and an 
appropriate period of time for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded. Kutscherousky v. West, 12 Vet. App. 
369 (1999).

The RO is advised that where the remand orders of the Board 
or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated.  Stegall v. West, 11 Vet. App. 268 
(1998).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

